Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
 

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 9/28/2020 has been considered.
Applicant’s response by virtue of amendment to claims 1-13, 15-17, 19, 21-31, 34-35 has overcome the Examiner’s rejection under 35 USC § 101 paragraph.
Claims 34-35 are added. Claims 1-13, 15-17, 19, 21-31, 34-35 are pending in this application and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/21/2020 is being considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-17, 19, and 27-31, 34-35 are rejected under 35 U.S.C. 103 as being obvious over Renz et al. (U.S. Patent No. 7,398,232), in view of Chen et al. (U.S. Patent Publication No. 2014/0031966)

Regarding claims 1, 27, 29, Renz teaches a system comprising one or more computer processors and one or more storage devices having instructions stored thereon that are operable, when executed by the one or more computer processors, to cause the one or more computer processors to receive an inventory dataset comprising a plurality of inventory variables that indicate at least historical values of (i) inventory levels, (ii) inventory holding costs, (iii) supplier orders, or (iv) lead times over time, wherein the plurality of inventory variables comprise future values having uncertainty; (the historical data is a record of planned and actual inventory level over time, Col.9 ln 1-35)

calculate a new predicted inventory level for the next period, As described in more detail below, this Gaussian model can be used for predicting inventory levels and calculating the mean and covariance. If predicting forward from time nΔ, P(fn) gives the distribution over the possibilities from which it is possible to infer expected values (future values) and confidence intervals. In general, this is obtained from P(fn %) by marginalizing over the previous errors, Col.11 ln 30-43; Referring to FIG. 7, in one implementation 400 in a supply chain management system, the IEWA uses a probabilistic predictive algorithm embodied in executable instructions on one or more computer systems to estimate future inventory levels as follows: First, the IEWA takes any historical inventory data to calculate a Gaussian distribution with a mean and covariance and provide an inventory prediction at a set time in the future (step 405). The software can be further programmed to compare the prediction to a first company-specified low inventor threshold and to a second company-specified high inventory threshold (step 410). The IEWA can be programmed to order additional stock for inventory if the predicted level is below the low inventory threshold (step 415) or cancel existing replenishment orders if 420). The IEWA then records time dependent data related to inventory consumption and replenishment (step 425) so that it can calculate time dependent cumulative forecast consumption, cumulative forecast replenishment, cumulative actual consumption, and cumulative actual replenishment (step 430). This data can vary over time, seasonally, and for unknown reasons, such as recessions or other changes in economic conditions. The IEWA uses this new data with the historical data to update the Gaussian distribution, mean, and covariance and calculate a new predicted inventory level for the next time period (step 435). Over time, the data accumulated has the likelihood of improving the predicted inventory level within the supply chain management system as the amount of data increases in volume. Col.19 ln 59-67, Col.20 ln 1-20.
continually update the trained machine learning model using current values of the plurality of inventory variables, (This data can vary over time, seasonally, and for unknown reasons, such as recessions or other changes in economic conditions. The IEWA uses this new data with the historical data to update the Gaussian distribution, mean, and covariance and calculate a new predicted inventory level for the next time period (step 435). Over time, the data accumulated has the likelihood of improving the predicted inventory level within the supply chain management system as the amount of data increases in volume, Col.20 ln 10-20; the algorithm must be modified so that it can operate in an online mode in which all parameters of the algorithm (i.e., the mean and covariance) are continually updated as new data arrives so that it is adaptive, Col.19 ln 13-20).  

Renz substantially discloses the claimed invention, however does not explicitly disclose apply stochastic constrained optimization to an inventory dataset to optimize inventory variables of the inventory dataset subject to one or more constraint conditions, to generate an optimized inventory dataset; apply the optimization module to the predicted inventory dataset, to determine a future target inventory level that minimizes a future inventory holding cost, subject to one or more constraint conditions that require the future target inventory level to satisfy at least a present demand requirement, an incoming demand requirement, or an expected demand requirement. Renz teaches using new data to update the distribution and calculate a new predicted inventory level for the next time period, see Fig. 7.
However, Cheng teaches using stochastic comparison techniques, [38], see inventory service optimization, [48-49]. “The processor enters the post-processing phase where the reorder points are computed using equations (5), (6), (17), and (28) and the reorder points are translated into days-of-supply using equation (18). The processor 303 outputs the computed information to an output device or database 304, this information including output days-of-supply for each component iεS and output achieved service level for each end product mεM, [68], statistically generated demand streams, into the optimization model, which eliminates the finished-goods inventory at the end-product level and optimally sets the base-stock level for each component inventory. The optimization model minimizes the overall inventory cost while meeting the same service level of 95% for all end-products…. both models use 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method as disclosed by Renz to include the optimization module as taught by Cheng in order to improve forecast accuracy through parts commonality and risk-pooling, [0008].

Regarding claim 2, 28, 30, Renz teaches obtain a current inventory level and a quantity of current supplier orders and apply the module to the current inventory level and the quantity of current supplier orders to determine the future target inventory level.,( the IEWA is a predictive and adaptive inventory management application that can be used to monitor and predict future inventory levels by modeling variability in both demand and Supply related Supply chain activities, Col.4 ln 8-14. Cheng teaches optimization module.

Regarding claims 3-6, Renz teaches generate an inventory management recommendation based on the determined future target inventory level, (The inventory agent computer is operable to receive inventory data relating to stock in an inventory, apply the inventory data to a conditional probabilistic predictive statistical algorithm, calculate an expected inventory level, and use the calculated expected inventory level to determine whether to order additional stock for the inventory, Col.2 ln 55-63)

claim 7-8, Renz teaches computing the present, incoming or expected demand requirement using forecasted demand for finished products (forecast replenishment) and Cheng teaches a bill of materials (BOM) for the finished products, the BOM structure of the end product, the BOM comprises a dynamic hierarchical graph, Fig. 4.  

Regarding claims 9-10, Renz teaches instructions are operable, when executed by the one or more computer processors, to cause the one or more computer processors to further access an aggregation module configured to obtain and aggregate datasets from a plurality of disparate sources, wherein the datasets are persisted in a plurality of data stores, and apply the aggregation module to one or more internal datasets and one or more external datasets to generate the inventory dataset, (See Fig. 5 and communication between different agents), a plurality of disparate sources selected from the group consisting of smart devices, sensors, enterprise systems, and Internet sources, (Col.5 ln 55-67).

Regarding claim 11, Renz teaches the plurality of inventory variables comprises one or more inventory movements selected from the group consisting of arrival movements, consumption movements, blocked moveme9nts, and inter-factory movements, (variables, Col.8 ln 38-67).  

claim 12, Renz teaches the plurality of inventory variables comprises one or more of a demand forecast, material consumption, transit time, and shipping cost, (see at least Col.8 ln 38-67).

Regarding claim 13, 34-35, Renz teaches the trained machine learning model is selected from the group consisting of a support vector machine (SVM), a naive Bayes classification, a linear regression, a logistic regression, a random forest, and a neural network, (The plot of planned and actual inventory trajectories illustrated in FIG. 6 creates a number of records for training the predictive model: one for each time point in the plot.  Alternatively, if successive inventories are measured as (I1, t1) and (I2, I2) it is possible to linearly interpolate the inventory level at time t (where t1≦t≦t2) as I(t)=I1+(I2−I1)(t−t−t1)/(t2−t1). The model is based on the assumption of a piecewise constant rather than piecewise linear interpolation, although either choice or other interpolation mechanism is acceptable for data preparation since the algorithm is independent as to the choice. All the algorithm requires is that the inventory levels be measured at equally spaced intervals, Col.10 ln 29-59; To capture such relationships in the historical data, the algorithm uses a model of the joint density P(fn,fn−1,L,fn−p). A reasonable choice of p is p=τ, although a good choice of p is that value determined by an autoregression algorithm. Col.11 ln 5-15; There are many software packages which will efficiently estimate the parameters by maximizing the Gaussian likelihood (e.g., least squares) so the model uses the assumption that wp, Cp, and all Al p are all Some packages will attempt to determine the best value of p using a Bayesian information criterion. Col.14 ln 10-15).

Regarding claims 15-16, Renz teaches the statistical distribution comprises one or more statistical parameters, statistical parameters are selected from the group consisting of a median, a mean, a mode, a variance, a standard deviation, a quantile, a measure of central tendency, a measure of variance, a range, a minimum, a maximum, an interquartile range, and a percentile, (See Col.11-14).

Regarding claim 17, Renz teaches distributions of the future values of the plurality of inventory variables comprise a parametric distribution selected from the group consisting of a Gaussian distribution, a Gamma distribution, and a Poisson distribution, (Gaussian, Col.12 ln 20-25).

Regarding claim 19, Renz does not explicitly teach, however, Cheng teaches the optimization algorithm further comprises a constraint condition selected from the group consisting of an inventory constraint, a service level constraint, an arrival window constraint, an order size constraint, and an ordering window constraint, (service level, [37]).

Regarding claim 31, Renz teaches inventory dataset subject to a computational time but does not explicitly teach, however, Cheng teaches the optimization module is the stochastic constrained optimization algorithm to the inventory dataset to optimize the 

Claims 21-22 are rejected under 35 U.S.C. 103 as being obvious over Renz and Chen combination, in view of Sampara (W.O. Patent Publication No. 2014/097011).

Regarding claims 21-22, the combination does not explicitly teach the statistical distributions of the future values of the plurality of inventory variables comprise a Gamma distribution, the stochastic constrained optimization algorithm is a mixed integer linear programming (MILP) problem, a technique selected from the group consisting of a grid search, a random search, and a Bayesian optimization search.  However, Sampara teaches Gamma distribution, mixed integer programming pg15, ln 10-15, Naïve Bayes, regression approaches, pg14, ln 5-8). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method as disclosed by combination to include different models as taught by Sampara in order to maximize efficiency, (pg 16).

Claims 23-25 are rejected under 35 U.S.C. 103 as being obvious over Renz and Chen, in view of Konanur (U.S. Patent Publication No. 2018/0268330).

Regarding claims 23-26, the combination does not explicitly teach the inventory dataset comprises a plurality of inventory variables for a single-echelon inventory, 1406 and a multi echelon, [0072], Selection of probability distribution, [73].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method as disclosed by Cheng to include the above limitations as taught by Konanur in order to effectively manage rapid deviations in the forecast trends over short time periods from multitude of sources, [0005].
Claim 26 is rejected under 35 U.S.C. 103 as being obvious over Chen, Renz and Konanur combination and further in view of Sampara (W.O. Patent Publication No. 2014/097011).

Regarding claim 26, the combination does not explicitly teach the optimization algorithm is configured to model the plurality of inventory variables using a Bayesian optimization model of the supply chain network.  However, Sampara teaches Naïve Bayes, pg14, ln 5-8). It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the method as disclosed by 

                                                     Response to Arguments

Regarding U.S.C. 101 rejection, Applicant's arguments have been fully considered and are persuasive.                                                                                                                                          
Regarding U.S.C. 103 rejection, Applicant's arguments have been fully considered but are not persuasive.
Applicant argues that the prior art does not teach “statistical distributions of future values of the inventory variables and continually update the trained machine learning model using current values of the plurality of inventory variables”. 
 	Examiner does not agree. Renz teaches probabilistic predictive statistical algorithm, Col.2 ln 10-19, Fig. 6, Col.9 ln training predictive model, Fig. 7 - see specified high inventory threshold, calculate a new predicted inventory level for the next period; As described in more detail below, this Gaussian model can be used for predicting inventory levels and calculating the mean and covariance. If predicting forward from time nΔ, P(fn) gives the distribution over the possibilities from which it is possible to infer expected values (future values) and confidence intervals. In general, this is obtained from P(fn %) by marginalizing over the previous errors (historical values), Col.11 ln 30-43.
Renz further teaches this data can vary over time, seasonally, and for unknown reasons, such as recessions or other changes in economic conditions. IEWA uses this 435). Over time, the data accumulated has the likelihood of improving the predicted inventory level within the supply chain management system as the amount of data increases in volume, Col.20 ln 10-20; the algorithm must be modified so that it can operate in an online mode in which all parameters of the algorithm (i.e., the mean and covariance) are continually updated as new data arrives so that it is adaptive, Col.19 ln 13-20, (updating trained model). Referring to FIG. 7, in one implementation 400 in a supply chain management system, the IEWA uses a probabilistic predictive algorithm embodied in executable instructions on one or more computer systems to estimate future inventory levels as follows: First, the IEWA takes any historical inventory data to calculate a Gaussian distribution with a mean and covariance and provide an inventory prediction at a set time in the future (step 405). The software can be further programmed to compare the prediction to a first company-specified low inventor threshold and to a second company-specified high inventory threshold (step 410). The IEWA can be programmed to order additional stock for inventory if the predicted level is below the low inventory threshold (step 415) or cancel existing replenishment orders if the threshold is above the high inventory threshold (step 420). The IEWA then records time dependent data related to inventory consumption and replenishment (step 425) so that it can calculate time dependent cumulative forecast consumption, cumulative forecast replenishment, cumulative actual consumption, and cumulative actual replenishment (step 430). This data can vary over time, seasonally, and for unknown reasons, such as recessions or other changes in he IEWA uses this new data with the historical data to update the Gaussian distribution, mean, and covariance and calculate a new predicted inventory level for the next time period (step 435). Over time, the data accumulated has the likelihood of improving the predicted inventory level within the supply chain management system as the amount of data increases in volume. Col.19 ln 59-67, Col.20 ln 1-20. As such the Examiner maintains the rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MILENA RACIC/Patent Examiner, Art Unit 3627


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627